Judge OwsLEy
delivered the Opinion of the Court.
The administrator of Stevenson brought; an action at law, against David McAlexander and Wm. Barnett, on a note executed by them to the intestate, the twenty-seventh' of April, 1816, for two hundred and sixty-four dollars thirty-two cents, payable twelve months after date, with interest from the date. Judgment was recovered by the administratrix for the amount of the note, with interest and cost, against McAlexander and Barnett, and on the 24!h of July, 1826, thereafter, an execution was issued against their estate, for the amount of the judge ment. The execution was levied on the estate of the defendant, Wm.. Barnett, and on the 5th of September, 1826, he, together with. Joseph Barnett, replevied the debt, by executing bond ■ for the pay* 'ment of the amount, and interest, within thz’ee months.
The Barnetts, by whom the bond was executed^ afterwards moved the circuit court of Madison .teo.unty to quash the bond, and the court being of opinion, that instead of being payable within thz’ee months, the bond ought to have been made payable Within two years, quashing the bond.
: The cases of Blair &c. vs. Williams, and Lapsley vs. Brashear &c. 4 Littell’s Reports, are decisive against the circuit court, and the principle adjudged in these cases is still approved.
■ A majority of the court, the Chief Justice dissenting, are, therefore, of opinion that the judgment of the circuit court quashing the bond, must be reversed, with cost, the cause z-emanded to the circuit court, and the motion of the defendants in error overruled, with cost.